i
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK

 

Fermin Rendon Campos, et al., \ : | JAN 16 2020.

Plaintiffs,

19-cv-2414 (AJN)
—_—V~-

ORDER
Sixtyone Reade Pizza Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s order of October 7, 2019, Dkt. No. 33, the parties should advise
the Court within one week of submitting a settlement agreement whether they consent to proceed
before the Magistrate Judge. The settlement agreement was submitted on December 23, 2019,
but as of the date of this order, the Court is not in receipt of a response from the parties. If both
parties consent to proceed before the Magistrate Judge, counsel shall file a fully executed Notice,
Consent, and Reference of a Civil Action to a Magistrate Judge form, by January 21, 2020. If
either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, the parties must file a joint letter by January 21, 2020 advising the Court that
the parties do not consent, but without disclosing the identity of the party or parties who do not

consent. The parties are free to withhold consent without negative consequences.

SO ORDERED.

Dated: January \ y , 2020 |
New York, New York A \WU

“ “ALISON J. NATHAN
United States District Judge

 
